Citation Nr: 0624072	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  04-37 937A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
medical expenses incurred in May 2004 at a non-VA hospital.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel

INTRODUCTION

The veteran had active service from June 1958 to June 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 determination by the 
Department of Veterans Affairs Medical Center (VAMC) in Bay 
Pines, Florida.


FINDINGS OF FACT

1.  The care and services rendered to the veteran at a non-VA 
medical facility in May 2004 were not authorized in advance, 
but there was a medical emergency at the time of his 
treatment and a VA facility was not feasibly available to 
treat him during that period of time.

2.  The veteran was the recipient of VA hospital, nursing 
home, or domiciliary care within the 24-month period 
precedent to the treatment rendered on May 6-7, 2004.

3.  The veteran is financially liable to the provider of 
emergency treatment for that treatment and there is no 
evidence that the veteran had coverage under any medical care 
contract for payment or reimbursement in whole or in part for 
the treatment he received on May 6-7, 2004.

4.  The veteran was not eligible for reimbursement for these 
expenses under 38 U.S.C.A. § 1728 (West 2002).


CONCLUSION OF LAW

The criteria for entitlement to reimbursement for the 
expenses associated with the emergency treatment received by 
the veteran at a private facility on May 6-7, 2004, have been 
met.  38 U.S.C.A. §§ 1725, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 17.1000-1008 (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to payment or 
reimbursement for expenses incurred at a private medical 
facility on May 6-7, 2004.  The Board observes that the VAMC 
in Bay Pines, Florida, denied the veteran's claim for payment 
or reimbursement on the basis that he is not eligible under 
either the criteria set forth in 38 U.S.C.A. § 1725 because 
VA facilities were available.

The criteria set forth in 38 U.S.C.A. § 1725 provides general 
authority for reimbursement for the reasonable value of 
emergency treatment furnished in a non-Department facility 
for those veterans who are active Department health-care 
participants (enrolled in the annual patient enrollment 
system and recipients of Department hospital, nursing home, 
or domiciliary care under such system within the last 24-
month period) and who are personally liable for such 
treatment and not eligible for reimbursement under the 
provisions of 38 U.S.C.A. § 1728.

Moreover, under this statute, "emergency treatment" is 
defined as medical care or services furnished when VA or 
other Federal facilities are not feasibly available and an 
attempt to use them beforehand would not be reasonable, when 
such care or services are rendered in a medical emergency of 
such nature that a prudent lay person reasonably expects that 
delay in seeking immediate medical attention would be 
hazardous to life or health, and only until such time as the 
veteran can be transferred safely to a VA or other Federal 
facility.  38 U.S.C.A. § 1725(f)(1).

It is not contended or shown that the veteran has established 
service connection for any cardiovascular disability for 
which he received medical care on May 6-7, 2004.  
Additionally, inasmuch as service connection is not in effect 
for any disability, the veteran's cardiovascular disability 
for which he received care on May 6-7, 2004, was not 
aggravating any service-connected disability and the veteran 
has not established a total disability permanent in nature, 
resulting from service-connected disability.  Therefore, 
payment or reimbursement for private medical care provided on 
May 6-7, 2004, is not permitted under the provisions of 
38 U.S.C.A. § 1728.

A July 2004 determination by a VA physician notes that, on 
May 6, 2004, the veteran presented to the emergency room with 
palpitations, which resolved spontaneously prior to 
presentation, and concedes that this meets the criteria of 
"emergency as determined by a prudent person."  However, 
this determination further notes that VA facilities were 
available at a short distance, in the same city, and denies 
authorization for reimbursement.  

VA outpatient treatment records from Bay Pines Medical Center 
confirm that the veteran was the recipient of VA treatment 
within the 24-month period preceding the treatment rendered 
on May 6-7, 2004.

During his February 2006 Travel Board hearing, the veteran 
testified that the emergency medical personnel who were 
transporting him to the hospital told him that the VA 
emergency room was not taking emergency patients; thus, he 
was transported to the Bayfront Medical Center instead.  The 
veteran also testified that he was treated for similar heart 
symptoms during the previous year at the VA hospital, where 
he also sees his primary physician.  

A May 6, 2004, Report of Contact from the Fee Basis section 
notes that the veteran had arrived at the Bayfront Medical 
Center emergency services.  His diagnosis was chest pain and 
he had no insurance.  

Patient information records from Bayfront Medical Center in 
connection with the May 2004 admission reflect that the 
veteran was self-insured.  

An October 2005 letter from the Office of the Medical 
Director, Pinellas County Emergency Medical Services, 
confirms that their administrator on duty placed the Bay 
Pines VA hospital on Yellow bypass at 6:34 p.m. on May 6, 
2004, and that the hospital was re-opened by the 
administrator at 11:31 a.m. on May 7, 2004.  

While the veteran should attempt to use a VA hospital 
whenever possible in light of the very high costs involved in 
private care, clearly impacting VA's ability to help veterans 
overall, here, given that a VA physician has found that the 
veteran was experiencing a medical emergency and it has been 
confirmed that the VA facility was closed to emergency 
patients, the Board finds that the criteria for entitlement 
to reimbursement for the expenses associated with the 
emergency treatment received by the veteran at a private 
facility on May 6-7, 2004, have been met.  Accordingly, the 
appeal is granted.

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  VCAA does not apply 
in this case.  The Secretary-enacted implementing regulations 
do not apply to this case, in which the governing regulations 
reside in Part 17 of 38 C.F.R.  See 66 Fed. Reg. 45,620, 
45,629 (Aug. 29, 2001).  Moreover, in light of the full grant 
of benefits sought on appeal in this decision, it is clear 
that no further notification or assistance under the VCAA is 
necessary to develop facts pertinent to the veteran's claim.


ORDER

Payment or reimbursement of the cost of unauthorized 
emergency medical service provided to the veteran by Bayfront 
Medical Center on May 6-7, 2004, is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


